              Case 20-13304-PGH               Doc 57         Filed 04/23/20               Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION


IN RE:                                                                   CASE NO. 20-13304-PGH
ADVANCED POWER TECHNOLOGIES, LLC                                         CHAPTER 11 CASE

            Debtor.
___________________________________/


     TBK BANK, SSB’s, LIMITED CONDITIONAL OBJECTION TO: DEBTOR’S
                  MOTION TO DISMISS CHAPTER 11 CASE

       TBK Bank, SSB (“TBK”), the Debtor’s post-petition DIP lender files this Limited
Conditional Objection to Debtor’s Motion to Dismiss Chapter 11 Bankruptcy Case, and
in support thereof states as follows:

       1.      On March 11, 2020, the Debtor filed its petition under chapter 11 of the

Bankruptcy Code.

       2.      On April 15, 2020, the Court entered a Final Order Authorizing Debtor To: (I)

Enter into Accounts Receivable, Inventory Finance and Security Agreement and Inventory Rider

Supplanting Its Existing Prepetition Loan Agreement in Order to Sell Accounts Post-Petition and

To Incur Credit; (Ii) Granting TBK Bank, SSB Adequate Protection in the Form of First Priority

Replacement Liens on Property of the Debtor’s Estate Pursuant to Bankruptcy Code Sections

361, 363 and 364; (Iii) Modifying the Automatic Stay; And (Iv) Granting Related Relief Nunc

Pro Tunc To the Petition Date [D.E. 45] (“Final Financing Order”).

       3.      Pursuant to the Final Financing Order, the dismissal of the Bankruptcy Case

constitutes an Event of Default.

       4.      TBK, due to the extraordinary difficulties that have arisen in connection with the

COVID-19 pandemic, is more than willing work with the Debtor and accordingly consents to

waive the Event of Default and further consents to the Debtor’s request to dismiss its chapter 11


                                         ULLMAN & ULLMAN, P.A.
                            7700 W. Camino Real · Suite 401 · Boca Raton, Florida 33433
                                        (561) 338-3535 · (561) 338-3581
               Case 20-13304-PGH          Doc 57     Filed 04/23/20      Page 2 of 3
                                                                   In Re: Advanced Power Technologies, LLC
                                                                                         Case No. 20-13304
                                                                               Limited Conditional Objection
                                                                                                 Page 2 of 3


bankruptcy case, subject only to and conditioned only upon the Debtor’s inclusion of language in

any Order entered granting the Motion to the effect that “the entry of this Order shall neither

negate nor adversely affect any of those rights and interests given to TBK under and in respect to

the Court’s Final Financing Order and the Post-Petition Agreements; including, but not limited

to, all senior and first priority post-petition liens and security interests granted to TBK, and the

Debtor’s prepetition and post-petition monetary and non-monetary obligations to TBK shall

remain in full force and effect post-dismissal. In accordance herewith, TBK shall be entitled to

continue collecting directly from any account debtors all payments made on any accounts.”

       5.      The Debtor has notified TBK that the purpose for seeking to dismiss the chapter

11 bankruptcy case is to enable the Debtor to seek and properly certify and apply (through any

lender other than TBK) and in connection therewith qualify for a small business SBA loan under

the Paycheck Protection Program offered under the CARES Act.

       6.      The Debtor’s counsel has notified TBK’s counsel that the Debtor will not, in

connection with the seeking of any dismissal order, seek to limit or otherwise prejudice the

Debtor’s right to exercise its discretion to file a subsequent petition for relief under chapter 11 of

the Bankruptcy Code, and in any subsequent chapter 11 case TBK shall receive and the Debtor

will request that TBK be provided similar rights and protections that are afforded to TBK under

the Final Financing Order and Post-Petition Agreements.

       7.      The entry of an Order that grants the Motion and incorporates the protections

requested in paragraph 4 above would resolve this Limited Conditional Objection.
                   Case 20-13304-PGH                  Doc 57         Filed 04/23/20     Page 3 of 3
                                                                                  In Re: Advanced Power Technologies, LLC
                                                                                                        Case No. 20-13304
                                                                                              Limited Conditional Objection
                                                                                                                Page 3 of 3




                                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed and

served electronically to all interested parties via the Court CM/ECF System, this 23rd day of

April 2020.

                                                            Respectfully submitted,

                                                            ULLMAN & ULLMAN, P.A.
                                                            Attorneys for TBK Bank, SSB
                                                            7700 W. Camino Real, Suite 401
                                                            Boca Raton, Florida 33433
                                                            Telephone: (561) 338-3535
                                                            Facsimile: (561) 338-3581

                                                            BY:       /s/ Michael W. Ullman
                                                                      MICHAEL W. ULLMAN
                                                                      Florida Bar No. 259667
                                                                      Email: michael.ullman@uulaw.net
                                                                      JARED A. ULLMAN
                                                                      Florida Bar No. 90500
                                                                      Email: jared.ullman@uulaw.net




F:\wp51 120\200008\Pleadings\Limited Conditional Objection.(U&U)(4-23-20).FINAL
